            Case 1:19-cv-08312-PGG Document 18 Filed 03/04/20 Page 1 of 2



Mick G. Harrison, Attorney at Law                   John L. O’Kelly, Esq.
520 S. Walnut Street, #1147                         127 Bengeyfield Drive
Bloomington, Indiana 47402                          East Williston, New York 11596

March 4, 2020
BY ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    Lawyers' Committee, et al. v. William Barr, et al., 19 Civ. 8312 (PGG)

Dear Judge Gardephe:

        We write on behalf of Plaintiffs Lawyers’ Committee For 9/11 Inquiry, Inc. (“Lawyers’
Committee”) and Richard Gage (“Gage”), with the consent of the Defendants, to submit this
Stipulation to modify the briefing schedule on Defendants’ Motion to Dismiss. In support of this
Stipulation to modify the briefing schedule, the Plaintiffs state as follows.

         1.     On February 14, 2020, this Court issued an Order establishing a briefing schedule
on Defendants’ Motion to Dismiss. In that Order, the Court set February 28, 2020 as the date by
which Defendants should file their Motion to Dismiss. Defendants did file their Motion to
Dismiss on the designated date. The Court set March 6, 2020 as the date by which Plaintiffs
should file their Response to Defendants’ Motion to Dismiss. The Court set March 20, 2020 as
the date by which Defendants should file their Reply. The instant Stipulation would change the
latter two deadlines.

       2.       The instant Stipulation would change two deadlines established by the Court as
follows:

      a.     The parties have stipulated to change the date by which Plaintiffs should file their
Response to Defendants’ Motion to Dismiss to March 23, 2020.

        b.     The parties have stipulated to change the date by which Defendants should file
their Reply to April 6, 2020.

       3.      There have been no previous requests for extensions of time for this briefing
schedule, or otherwise, in this matter.

     4.      The reason for the current request is that Plaintiffs have decided to file an
amendment as a matter of course to their Complaint pursuant to Fed. R. Civ. P. 15(a)(1)(B). This

                                                1
         Case 1:19-cv-08312-PGG Document 18 Filed 03/04/20 Page 2 of 2



amendment is due to be filed pursuant to Fed. R. Civ. P. 15(a)(1)(B) within 21 days of the
service of Defendants’ Motion to Dismiss. Defendants’ Motion to Dismiss was served on
February 28, 2020, making Plaintiffs’ amendment as of right to the Complaint due to be filed
within 21 days thereafter, or by March 20, 2020 (the current deadline for Defendants’ reply).
Once Plaintiffs file their amendment as a matter of course to their Complaint, that First Amended
Complaint will supersede the original Complaint and Defendants’ Motion to Dismiss the original
Complaint will be moot. In order to avoid unnecessary briefing on Defendants’ Motion to
Dismiss the original Complaint which will soon be moot, the parties have stipulated to the above
specified modified deadlines. Those deadlines, of course, will also be mooted, upon the filing of
Plaintiffs’ First Amended Complaint, as they relate to the Defendants’ original Motion to
Dismiss the original Complaint. Defendants reserve their option to file a new Motion to Dismiss
after the filing of the First Amended Complaint, and once such a Motion to Dismiss is filed, a
new briefing schedule would be required.

       5.      The Defendants, by counsel, consent to the modifications of the briefing deadlines
noted herein and all parties have, by counsel, stipulated to these briefing deadlines modifications.

Conclusion and Relief Requested

       For the foregoing reasons, the parties hereby submit this Stipulation to amend the briefing
schedule on Defendants’ Motion to Dismiss to make Plaintiffs’ Response to Defendants’ Motion
to Dismiss due to be filed on or before March 23, 2020, to allow for the filing of Plaintiffs’
amendment to their Complaint as a matter of course within the time provided by Rule 15, and to
make Defendants’ Reply due to be filed on or before April 6, 2020.

                                      Sincerely,

/s/Mick G. Harrison                                          /s/ John L. O’Kelly
Mick G. Harrison, Attorney at Law                            John L. O’Kelly, Esq.
520 S. Walnut Street, #1147                                  127 Bengeyfield Drive
Bloomington, Indiana 47402                                   East Williston, New York 11596
Phone: 812-361-6220                                          Phone 516-248-3338
Fax: 812-233-3135                                            Fax- 516-742-0203
E-mail: mickharrisonesq@gmail.com                            E-mail: jokelly@optonline.net




                                                   2
